         

Exhibit 10.15
AMENDMENT TO TELETECH HOLDINGS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
     AMENDMENT (this “Amendment”), dated as of September 17, 2008, by and among
James E. Barlett (“Optionee”) and TeleTech Holdings Inc., a Delaware corporation
(“TeleTech”).
WITNESSETH:
     WHEREAS, Optionee and TeleTech are parties to that certain TeleTech
Holdings, Inc. Non-Qualified Stock Option Agreement, dated as of May 13, 2005
(the “Agreement”), pursuant to which Optionee received non-qualified options to
purchase 250,000 shares of TeleTech’s common stock at an exercise price of
US$7.34 per share (the “2005 Stock Options”);
     WHEREAS, as disclosed in a Current Report on Form 8-K filed with the U.S.
Securities and Exchange Commission on February 20, 2008 and in conjunction with
TeleTech’s review of historical equity-based compensation practices (the
“Review”), Optionee volunteered to forego any benefits that Optionee may have
derived from TeleTech’s issuance of any stock options were mistakenly issued
with an exercise price that was below the fair market value of the Company’s
common stock on the appropriate accounting measurement date;
     WHEREAS, upon completion of the Review, Optionee has offered to increase
the exercise price of such 2005 Stock Options from US$7.34 per share to US$7.79
per share, the fair market value of TeleTech’s common stock on the appropriate
accounting measurement date (May 19, 2005); and
     WHEREAS, the members of TeleTech’s Compensation Committee have accepted
Optionee’s offer to increase the exercise price of such 2005 Stock Options and
has authorized the Senior Vice President and Interim Chief Financial Officer to
execute this Amendment on behalf of TeleTech.
     NOW, THEREFORE BE IT RESOLVED, in consideration of the premises and mutual
covenants contained herein, the parties hereto agree to amend the first sentence
of Section 1 of the Agreement as follows:
     1. Grant of Option. Subject to the terms and conditions of the TeleTech
Holdings, Inc. 1999 Stock Option and Incentive Plan as amended (the “Plan”), a
copy of which is attached hereto and incorporated herein by this reference,
TeleTech grants to Optionee an option (the “Option”) to purchase 250,000 shares
(the “Shares”) of TeleTech’s common stock, $.01 par value (the “Common Stock”),
at a price equal to US$7.79 per share (the “Option Price”).
     FURTHER RESOLVED, that all other terms of the 2005 Stock Options, including
the vesting schedule, shall remain the same as those specified in the Agreement;
and

1



--------------------------------------------------------------------------------



 



     FURTHER RESOLVED, this Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.
     IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first written above.

            TELETECH HOLDINGS, INC.
      By:   /s/ John R. Troka, Jr.         Name:   John R. Troka, Jr.       
Title:   Senior Vice President and Interim Chief
Financial Officer        OPTIONEE
      By:   /s/ James E. Barlett         Name:   James E. Barlett             

2